 



Exhibit 10.3
FORM OF STOCK PURCHASE WARRANT
THIS WARRANT AND ANY SHARES ISSUED UPON ITS EXERCISE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION OF ANY SHARES ISSUED UPON
EXERCISE HEREOF MAY BE AFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL SATISFACTORY IN FORM AND SUBSTANCE TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT THE TRANSFER OF
THIS WARRANT IS RESTRICTED AS SET FORTH HEREIN.

  No.                                            , 2006

SAVE THE WORLD AIR, INC.
WARRANT TO PURCHASE COMMON STOCK
VOID AFTER 5:00 P.M. P.S.T. ON                     , 2011
     THIS CERTIFIES that, for the value received, MORALE ORCHARDS, LLC (the
“Holder”) is entitled, upon the terms and subject to the conditions hereinafter
set forth, at any time on or after 180 days following the date of this Warrant
and on or prior to 5:00 p.m. P.S.T. on the fifth anniversary of the date of this
Warrant (the “Expiration Time”), but not thereafter, to subscribe for and
purchase, from SAVE THE WORLD AIR, INC., a Nevada corporation (the “Company”),
up to                          (                 ) shares of the Company’s
Common Stock (the “Shares”) at a purchase price per share equal to
$                     (the “Exercise Price”).
     1. Exercise of Warrant.
          (a) The purchase rights represented by this Warrant are exercisable by
the Holder, in whole or in part, at any time after the date hereof and before
the Expiration Time by the surrender of this Warrant and the Notice of Exercise
annexed hereto duly executed at the office of the Company, in North Hollywood,
California (or such other office or agency of the Company as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company), and upon payment of an amount equal to the aggregate
Exercise Price for the number of Shares thereby purchased (by cash or by check
or certified bank check payable to the order of the Company in an amount equal
to the purchase price of the shares thereby purchased); whereupon the Holder
shall be entitled to receive a stock certificate representing the number of
Shares so purchased. The Company agrees that if at the time of the surrender

 



--------------------------------------------------------------------------------



 




of this Warrant and purchase of the Shares, the Holder shall be entitled to
exercise this Warrant, the Shares so purchased shall be and be deemed to be
issued to such holder as the record owner of such Shares as of the close of
business on the date on which this Warrant shall have been exercised as
aforesaid.
          Upon partial exercise of this Warrant, the Holder shall be entitled to
receive from the Company a new Warrant in substantially identical form for the
purchase of that number of Shares as to which this Warrant shall not have been
exercised. Certificates for Shares purchased hereunder shall be delivered to the
Holder within a reasonable time after the date on which this Warrant shall have
been exercised as aforesaid.
     2. No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. With respect to any fraction of a share called for upon the exercise of
this Warrant, an amount equal to such fraction multiplied by the then current
fair market value at which each Share may be purchased hereunder shall be paid
in cash to the Holder.
          (a) For purposes of this Section 2, the fair market value of the
Shares shall mean the average closing price of a share of the Company’s Common
Stock on a national stock exchange on which the Common Stock is listed at the
time of exercise on the last business day prior to the date of exercise of this
Warrant pursuant to Section l or, if the Company’s Common Stock is not so
listed, the fair market value of the Common Stock (without regard to the
restrictions on transfer or number of Shares) as determined in good faith by the
Company’s Board of Directors.
     3. Charges, Taxes and Expenses. The Holder shall pay all issue and transfer
taxes and other incidental expenses in respect of the issuance of certificates
for Shares upon the exercise of this Warrant, and such certificates shall be
issued in the name of the Holder of this Warrant.
     4. No Rights as a Stockholder. This Warrant does not entitle the Holder to
any voting rights or other rights as a stockholder of the Company prior to the
exercise hereof.
     5. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction of this Warrant, upon delivery of an indemnity agreement or security
reasonably satisfactory in form and amount to the Company or, in the case of any
such mutilation, upon surrender and cancellation of such Warrant, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, the
Company will make and deliver to the Holder, in lieu thereof, a new Warrant in
substantially identical form and dated as of such cancellation.
     6. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or a Sunday or shall be a legal holiday in the United States
or the State of California, then

 



--------------------------------------------------------------------------------



 



such action may be taken or such right may be exercised on the next succeeding
business.
     7. Merger, Reclassification, etc.
          (a) Merger, etc. If at any time the Company proposes (A) the
acquisition of the Company by another entity by means of any transaction or
series of related transactions (including, without limitation, any
reorganization, merger, consolidation or stock issuance) that results in the
transfer of fifty percent (50%) or more of the then outstanding voting power of
the Company; or (B) a sale of all or substantially all of the assets of the
Company, then the Company shall give the Holder ten (10) days notice of the
proposed effective date of the transaction. If, in the case of such acquisition
of the Company, and the Warrant has not been exercised by the effective date of
the transaction, this Warrant shall be exercisable into the kind and number of
shares of stock or other securities or property of the Company or of the entity
resulting from such merger or acquisition to which such Holder would have been
entitled if immediately prior to such acquisition or merger, it had exercised
this Warrant. The provisions of this Section 7(a) shall similarly apply to
successive consolidations, mergers, sales or conveyances.
          (b) Reclassification, etc. If the Company at any time shall, by
subdivision, combination or reclassification of securities or otherwise, change
any of the securities to which purchase rights under this Warrant exist into the
same or a different number of securities of any class or classes, this Warrant
shall thereafter be to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Warrant immediately prior to such
subdivision, combination, reclassification or other change. If the Shares are
subdivided or combined into a greater or smaller number of Shares, the Exercise
Price under this Warrant shall be proportionately reduced in case of subdivision
of shares or proportionately increased in the case of combination of shares, in
both cases by the ratio which the total number of Shares to be outstanding
immediately after such event bears to the total number of Shares outstanding
immediately prior to such event.
          (c) Cash Distributions. No adjustment on account of cash dividends or
interest on the Shares or other securities purchasable hereunder will be made to
the Exercise Price under this Warrant.
     8. Restrictions on Transfer.
          (a) Restrictions on Transfer of Shares. In no event will the Holder
make a disposition of this Warrant or the Shares unless and until, if requested
by the Company, it shall have furnished the Company with an opinion of counsel
satisfactory to the Company and its counsel to the effect that appropriate
action necessary for compliance with the Securities Act of 1933, as amended (the
“Act”) relating to sale of an unregistered security has been taken.
Notwithstanding the foregoing, the restrictions imposed upon the transferability
of the Shares shall terminate as to any particular Share when (i) such security
shall have been sold without registration in compliance with Rule 144 under the
Act, or (ii) a letter shall have been issued to the Holder at its request by the
staff of the

 



--------------------------------------------------------------------------------



 




Securities and Exchange Commission or a ruling shall have been issued to the
Holder at its request by such Commission stating that no action shall be
recommended by such staff or taken by such Commission, as the case may be, if
such security is transferred without registration under the Act in accordance
with the conditions set forth in such letter or ruling and such letter or ruling
specifies that no subsequent restrictions on transfer are required, or
(iii) such security shall have been registered under the Act and sold by the
Holder thereof in accordance with such registration.
          (b) Subject to the provisions of Section 8(a) hereof, this Warrant and
all rights hereunder are transferable, in whole or in part, upon surrender of
the Warrant with a properly executed assignment at the principal office of the
Company.
          (c) Restrictive Legends. The stock certificates representing the
Shares and any securities of the Company issued with respect thereto shall be
imprinted with legends restricting transfer except in compliance with the terms
hereof and with applicable federal and state securities laws.
     9. Miscellaneous.
          (a) Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed wholly within such state.
          (b) Restrictions. The Holder acknowledges that the Shares acquired
upon the exercise of this Warrant may have restrictions upon its resale imposed
by state and federal securities laws.
          (c) Waivers Strictly Construed. With regard to any power, remedy or
right provided herein or otherwise available to any party hereunder (i) no
waiver or extension of time shall be effective unless expressly contained in a
writing signed by the waiving party; and (ii) no alteration, modification or
impairment shall be implied by reason of any previous waiver, extension of time,
delay or omission in exercise, or other indulgence.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          (d) Complete Agreement and Modifications. This Warrant constitutes the
Company’s and Holder’s entire agreement with respect to the subject matter
hereof and supersedes all agreements, representations, warranties, statements,
promises and understandings, whether oral or written, with respect to the
subject matter hereof. This Warrant may not be amended, altered or modified
except by a writing signed by the Company and the Holder of this Warrant.
     IN WITNESS WHEREOF, SAVE THE WORLD AIR, INC. has caused this Warrant to be
executed by its duly authorized representative dated as of the date first set
forth above.

            SAVE THE WORLD AIR, INC.
5125 Lankershim Boulevard
North Hollywood, CA 91601
      By:                        

 



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
TO: SAVE THE WORLD AIR, INC., a Nevada corporation
     (1) The undersigned hereby elects to purchase                      shares
of Common Stock (the “Shares”) of Save the World Air, Inc. pursuant to the terms
of the attached Warrant, and tenders herewith payment of the purchase price in
full, together with all applicable transfer taxes, if any.
     (2) Please issue a certificate or certificates representing the Shares in
the name of the undersigned or in such other name as is specified below:

         
 
       
 
  (Print Name)    
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
       
 
       

     (3) The undersigned confirms that he is an “accredited investor” as defined
by Rule 501(a) under the Securities Act of 1933, as amended, at the time of
execution of this Notice.
     (4) The undersigned confirms that the Shares are being acquired for the
account of the undersigned for investment only and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or selling the Shares.
     (5) The undersigned accepts such Shares subject to the restrictions on
transfer set forth in the attached Warrant.

                 
Date:
               
 
 
 
   
 
(Signature)    
 
                 
 
       
 
(Print Name)    

 